 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a xX
UNITED STATES OF AMERICA, :
-against-

WILBERT LEWIS, :
Defendant. :

|e wee ee eh ee ee ee ee ee eee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

 

ORDER

15 Cr. 487-24 (GBD)

The violation of supervised release hearing is adjourned from June 29, 2021 to July 20,

2021 at 10:00 a.m.

Dated: New York, New York
June 29, 2021

SO ORDERED.

uy

’ ; ; - \, 4
Yin, B  Poncks
GEORGEIB. DANIELS
United States District Judge

 

 
